UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7258



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MAURICE GREGORY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert E. Payne, District Judge.
(CR-92-163-N, CA-00-78)


Submitted:   November 28, 2000         Decided:     December 28, 2000


Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William P. Robinson, Jr., Norfolk, Virginia, for Appellant. Laura
Marie Everhart, Assistant United States Attorney, Norfolk, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Maurice Gregory appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Gregory, Nos. CR-92-163-

N; CA-00-78 (E.D. Va., filed June 19, 2000; entered June 25, 2000).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          DISMISSED




                                 2